Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation " according to claim 1, wherein the charge storage layer ".  There is insufficient antecedent basis for this limitation in the claim.  A charge storage layer is introduced in claim 2.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 9, 12, 15, 19-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipate by Wang et al. (US 10950661 B2)

    PNG
    media_image1.png
    514
    595
    media_image1.png
    Greyscale

Regarding claim 1, Wang et al. discloses a hybrid memory structure, comprising: 
a substrate (Wang fig. 5);
 a flash memory located on the substrate and comprising: 
a gate located on the substrate; a first doped region located in the substrate on one side of the gate (Wang fig. 5);and 
a second doped region located in the substrate on another side of the gate; a first resistive random access memory (RRAM) electrically connected to one of the gate, the first doped region, and the second doped region (Wang fig. 5); and 
a second RRAM electrically connected to another of the gate, the first doped region, and the second doped region (Wang fig. 5).



Regarding claim 4, Wang et al. discloses a hybrid memory structure according to claim 1, wherein the flash memory further comprises: a first lightly doped drain (LDD) located in the substrate between the first doped region and the gate; a second LDD located in the substrate between the second doped region and the gate; and a well region located in the substrate, wherein the first doped region, the second doped region, the first LDD, and the second LDD are located in the well region (Wang fig. 5).

Regarding claim 5, Wang et al. discloses a hybrid memory structure according to claim 1, wherein the flash memory further comprises: a spacer located on a sidewall of the gate (Wang fig. 5).

Regarding claim 9, Wang et al. discloses a hybrid memory structure according to claim 1, wherein the first RRAM comprises: a first electrode; a second electrode located on the first electrode; and a first variable resistance layer located between the first electrode and the second electrode, and the second RRAM comprises: a third electrode; a fourth electrode located on the third electrode; and a second variable resistance layer located between the third electrode and the fourth electrode (Wang fig. 5).


Regarding claim 12, Wang et al. discloses a hybrid memory structure according to claim 11, further comprising: a first conductive line electrically connected to the first electrode; a second conductive line electrically connected to the second electrode; a third conductive line electrically connected to the fourth electrode; and a fourth conductive line electrically connected to the first doped region (Wang fig. 5).


Regarding claim 15, Wang et al. discloses a hybrid memory structure according to claim 14, further comprising: a first conductive line electrically connected to the first electrode; a second conductive line electrically connected to the second electrode; a third conductive line electrically connected to the fourth electrode; and a fourth conductive line is electrically connected to the second doped region (Wang fig. 5).


Regarding claim 19, Wang et al. discloses a hybrid memory structure according to claim 9, wherein a material of the first electrode, the second electrode, the third electrode, and the fourth electrode comprises titanium, tantalum, platinum, iridium, ruthenium, tungsten, aluminum, zirconium, hafnium, nickel, copper, cobalt, iron, gadolinium, manganese, titanium nitride, tantalum nitride, titanium aluminum nitride, titanium tungsten alloy, or a combination thereof (Wang Col. 1 line 59+).

Regarding claim 20, Wang et al. discloses a hybrid memory structure according to claim 9, a material of the first variable resistance layer and the second variable resistance layer comprises hafnium oxide, tantalum oxide, titanium oxide, magnesium oxide, nickel oxide, niobium oxide, aluminum oxide, vanadium oxide, tungsten oxide, zinc oxide, cobalt oxide, or a combination thereof (Wang Col. 1 line 59+).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Katoh (US 20130107606 A1)

Regarding claim 10, Wang et al. discloses the hybrid memory structure according to claim 9, however is silent upon  wherein the first RRAM is electrically connected to the gate, and the second RRAM is electrically connected to the second doped region (i.e. S/D).
	At the time of the invention, circuit arrangementst where RERAM is electrically connected to a S/D and a gate were known.  For support see Kato et al. figure 21 which shows a circuit having a transistor where a gate and a S/D are both electrically connected to a respective RERAM elements. 

    PNG
    media_image2.png
    362
    493
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    332
    412
    media_image3.png
    Greyscale


	As demonstrated in Katoh, the device structure as claimed where a first ReRAM is electrically connected to gate and a second ReRAM is electrically connected to a S/D.
In view of Katoh, the claimed circuit was known and used at the time.  As such it would be obvious to one of ordinary skill in the art to modify Wang to form the circuit of Katoh, or in the alternative form the circuit of Katoh with the structural components of Wang.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Regarding claim 11, Wang et al. in view of Katoh discloses the hybrid memory structure according to claim 10, wherein the first electrode is electrically connected to the gate, and the third electrode is electrically connected to the second doped region (Wang fig. 5 & Katoh fig. 21.).

Regarding claim 13, Wang et al. in view of Katoh discloses the hybrid memory structure according to claim 9, wherein the first RRAM is electrically connected to the gate, and the second RRAM is electrically connected to the first doped region (Wang fig. 5 & Katoh fig. 21.).

Regarding claim 14, Wang et al. in view of Katoh discloses the hybrid memory structure according to claim 13, wherein the first electrode is electrically connected to the gate, and the third electrode is electrically connected to the first doped region (Wang fig. 5 & Katoh fig. 21.).


Claims 7 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Koh (US 20090027955 A1) in view of Katoh (US 20130107606 A1)

Regarding claim 7, Wang et al. discloses the hybrid memory structure according to claim 1, however is silent upon the capability of wherein a height of a top of the first RRAM may be higher than a height of a top of the second RRAM.
	At the time of the invention, ReRAM elements were known to be capable of being formed at different levels over a transistor.  For support see Koh fig. 3.

    PNG
    media_image4.png
    662
    646
    media_image4.png
    Greyscale

	As shown in figure 3, a first second and third ReRAM elements are formed over a transistor.  Each ReRAM element is at a different height, thereby demonstrating the generic understanding in the art that the elements are known to be capable of being formed at different height levels.
	It is noted Wang forms the ReRAM elements simultaneously at the same level by patterning a conformally deposited layers, however should a need arise such as modifying the circuit such as to the circuit as taught in Katoh, one could easily form the ReRAM elements at different levels to optimize the device structure and the circuit.
	
	When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Regarding claim 8, Wang et al. discloses the hybrid memory structure according to claim 1, wherein a height of a top of the first RRAM is lower than a height of a top of the second RRAM (See regarding claim 7).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 12 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipate by Sim (US 20130256778 A1).

    PNG
    media_image5.png
    482
    679
    media_image5.png
    Greyscale

Regarding claim 1, Sim. discloses a hybrid memory structure, comprising: 
a substrate (Sim fig. 11);
 a flash memory located on the substrate and comprising: 
a gate located on the substrate; a first doped region located in the substrate on one side of the gate (Sim fig. 11);and 
a second doped region located in the substrate on another side of the gate; a first resistive random access memory (RRAM) [¶82 – while fig. 11 depicts MRAM, ¶82 teaches the elements may alternatively be ReRam] electrically connected to one of the gate, the first doped region, and the second doped region (Sim fig. 11); and 
a second RRAM electrically connected to another of the gate, the first doped region, and the second doped region (Sim fig. 11).  NOTE:  The claims as constructed do not require the ReRAM elements to be electrically connected the S/Ds and gates of the same transistor.  As such the device of Sim reads on the broadly claimed device structure.



Regarding claim 2, Sim hybrid memory structure according to claim 1, wherein the flash memory further comprises: a charge storage layer located between the gate and the substrate; a first dielectric layer located between the charge storage layer and the substrate; and a second dielectric layer located between the gate and the charge storage layer.

Regarding claim 3, Sim hybrid memory structure according to claim 1, wherein the charge storage layer comprises a floating gate or a charge trapping layer (Sim Fig. 11 & ¶13, 62, 66, 74 and 77).

Regarding claim 4, Sim hybrid memory structure according to claim 1, wherein the flash memory further comprises: a first lightly doped drain (LDD) located in the substrate between the first doped region and the gate; a second LDD located in the substrate between the second doped region and the gate; and a well region located in the substrate, wherein the first doped region, the second doped region, the first LDD, and the second LDD are located in the well region (Sim fig. 11).

Regarding claim 5, Sim hybrid memory structure according to claim 1, wherein the flash memory further comprises: a spacer located on a sidewall of the gate (Sim fig. 11).


Regarding claim 9, Sim hybrid memory structure according to claim 1, wherein the first RRAM comprises: a first electrode; a second electrode located on the first electrode; and a first variable resistance layer located between the first electrode and the second electrode, and the second RRAM comprises: a third electrode; a fourth electrode located on the third electrode; and a second variable resistance layer located between the third electrode and the fourth electrode (Sim fig. 11 & ¶82).


Regarding claim 12, Sim discloses a hybrid memory structure according to claim 11, further comprising: a first conductive line electrically connected to the first electrode; a second conductive line electrically connected to the second electrode; a third conductive line electrically connected to the fourth electrode; and a fourth conductive line electrically connected to the first doped region (Sim fig. 11).


15. (original) The hybrid memory structure according to claim 14, further comprising: a first conductive line electrically connected to the first electrode; a second conductive line electrically connected to the second electrode; a third conductive line electrically connected to the fourth electrode; and a fourth conductive line is electrically connected to the second doped region (Sim fig. 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



4/21/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822